IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA

EPSILON ENERGY USA,
INC,,

Plaintiff,
Civil Action No.

Vv. Judge

CHESAPEAKE APPALACHIA, LLC,

 

Defendant.

MOTION FOR LEAVE TO FILE DOCUMENTS UNDER SEAL
Plaintiff Epsilon Energy USA, Inc. (“Epsilon”), by and through its

undersigned counsel, respectfully moves this Court for leave to file under seal
portions of its Complaint against Defendant Chesapeake Appalachia, LLC (“CHK”),
certain exhibits attached thereto, and its Memorandum in Support of Motion for
Preliminary Injunction (“Injunction Motion”). In support of this motion, Epsilon
refers the Court to its Memorandum in Support, filed contemporaneously herewith.

WHEREFORE, for the reasons stated in the accompanying Memorandum in
Support of Motion for Leave to File Documents Under Seal, Epsilon respectfully
requests this Court enter an Order granting it leave to file the Settlement Agreement,
the Purchase and Sale Agreement, and certain portions of its Complaint and

Memorandum in Support of Motion for Preliminary Injunction under seal.
Dated: March 9, 2021

Respectfully submitted,

/s/ Gregory J. Krock
Gregory J. Krock

Pa. LD. No. 78308
Elizabeth M. Thomas
Pa. LD. No. 322002

MCGUIREWOODS LLP
Tower Two-Sixty

260 Forbes Avenue, Suite 1800
Pittsburgh, PA 15222-3142
(412) 667-6000 (Telephone)
(412) 667-6050 (Facsimile)
gkrock@mceguirewoods.com
ethomas@meguirewoods.com

Jonathan T. Blank

Pro Hac Vice Request Forthcoming
MCGUIREWOODS LLP

652 Peter Jefferson Parkway

Suite 350

Charlottesville, VA 22911

(434) 977-2500 (Telephone)

(434) 980-2222 (Facsimile)
jblank@mcguirewoods.com

Counsel for Plaintiff Epsilon Energy USA,
Ine.

 
CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true and correct copy of the foregoing
Motion for Leave to File Documents Under Seal has been served on served upon

the following by mail, this 9" day of March 2021:

Corporate Representative
Chesapeake Appalachia, LLC
c/o The Corporation Company

1833 S. Morgan Road
Oklahoma City, OK 73128

/s/ Gregory J. Krock
Gregory J. Krock
